J. S06031/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

ALLISON P. BURNS                          :      IN THE SUPERIOR COURT OF
                                          :            PENNSYLVANIA
                   v.                     :
                                          :
DAVID B. THOMAS,                          :         No. 2864 EDA 2019
                                          :
                        Appellant         :


               Appeal from the Order Entered August 28, 2019,
               in the Court of Common Pleas of Lehigh County
               Domestic Relations Division at No. DR-07-01312


BEFORE: LAZARUS, J., McLAUGHLIN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                  FILED MARCH 24, 2020

      David B. Thomas (“Father”) appeals from the August 28, 2019 order

entered in the Court of Common Pleas of Lehigh County, denying his objection

to registration of a foreign support order and confirming registration.   We

affirm.

      The trial court set forth the following:

            On or about April 29, 2019, [Father] received a Notice
            of Registration of Order – UIFSA Case. The Notice of
            Registration was a request from the State of Nevada
            to Lehigh County, Pennsylvania to register and
            enforce their [o]rder of August 20, 2013, and filed
            November 1, 2013. Subsequent to this [o]rder, a
            [s]tipulation and [o]rder dated September 1, 2015
            was entered into between [Father] and []
            Allison Burns [(“Mother”)].     The [s]tipulation and
            [o]rder provides, in part, that there shall be no child
            support obligation and no arrears owed by [Father]
            contingent upon the termination of his parental rights
            to his minor child, [] born [in] February [of] 2006.
J. S06031/20


            Then, on May 15, 2019, [] the Honorable Douglas G.
            Reichley, ordered the Lehigh County Domestic
            Relations case closed based upon the [s]tipulation and
            [o]rder terminating [Father]’s support obligations.
            However, recognizing and determining that the
            condition of the termination of [Father]’s parental
            rights to his minor child was not met or verified, Judge
            Reichley, by [o]rder of June 7, 2019, vacated the
            [o]rder of May 15, 2019.

            Thereafter, [Father] filed timely objections to the
            Notice of Registration and Order. A hearing was held
            on August 28, 2019.

Trial court’s Rule 1925(a) opinion, 10/1/19 at 1-2.

      Father filed a timely notice of appeal. The trial court did not order Father

to file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b), but the trial judge did file a Rule 1925(a) opinion.

      Father raises the following issue for our review:

            Whether the [trial] court erred as a matter of law in
            denying [Father’s] [o]bjection to [r]egistration of [the
            f]oreign [s]upport [o]rder?

Father’s brief at 3.

      “In reviewing a decision concerning the registration of a foreign support

order, our standard of review is whether the trial court manifestly abused its

discretion or committed an error of law.”      Simpson v. Sinclair, 788 A.2d
1016, 1017 (Pa.Super. 2001), appeal denied, 806 A.2d 862 (Pa.2002); see

also Casiano v. Casiano, 815 A.2d 638, 641 (Pa.Super. 2002), appeal

denied, 829 A.2d 1156 (Pa. 2003).




                                      -2-
J. S06031/20

      “A party contesting the registration of a foreign support order has the

burden of proving” in relevant part, that the “order has been vacated,

suspended or modified by a later order” or that the “alleged controlling order

is not the controlling order. 23 Pa.C.S.A. §7607(a), (a)(3) & (8). In order to

obtain relief, the contesting party must present “evidence establishing a full

or partial defense.” Id. at (b).

      Here, Father contends that the following clauses of the stipulation

caused him to believe his parental rights were terminated:

            IT IS HEREBY STIPULATED AND AGREED that the
            intention of [Father] is to have his parental rights to
            the minor child terminated. It is the intention of
            [Mother] to agree that [Father’s] parental rights will
            be terminated.

            IT IS FURTHER STIPULATED AND AGREED that
            [Mother] shall have sole legal and sole physical
            custody of the minor child[]. [Father] shall not have
            any visitation or any contact whatsoever with said
            minor child;

            IT IS FURTHER STIPULATED AND AGREED that based
            upon this agreement, as of August 1, 2015, and
            contingent upon the termination of [Father’]s
            parental rights, there shall be no child support
            obligation from [Father] to [Mother].

Stipulation and order, 9/1/17 at 1-2 (emphasis added).

      Clearly, however, the stipulation states that the termination of Father’s

child support obligation is “contingent upon the termination of [his] parental

rights[.]” Id. at 2. Moreover, Father’s belief does not constitute evidence

that Father terminated his parental rights. Indeed, the record reflects that



                                     -3-
J. S06031/20

Father acknowledged that he did not terminate his parental rights and that it

was his intent to go back to Nevada and do so. (Notes of testimony, 8/28/19

at 7.)    Father further acknowledged his understanding that if he does not

terminate his parental rights, he will be responsible for the foreign support

order in Pennsylvania. (Id.)

         Therefore, we conclude that the trial court properly determined the

stipulation and order was not a defense to the registration of the Nevada

support order. Appellant’s challenge to registration must fail.

         Order affirmed.

Judgment Entered.




JosephD.Seletyn,Esq.
Prothonotary




Date: 3/24/2020




                                     -4-